EXHIBIT 10.1




SECOND AMENDMENT TO
REDWOOD TRUST, INC. AMENDED AND RESTATED
EXECUTIVE DEFERRED COMPENSATION PLAN
THIS SECOND AMENDMENT (this “Second Amendment”) to the Redwood Trust, Inc.
Amended and Restated Executive Deferred Compensation Plan, as amended (the
“Plan”), is made and adopted by the Board of Directors (the “Board”) of Redwood
Trust, Inc., a corporation (the “Company”), effective as of November 6th, 2018
(the “Effective Date”). All capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Plan.
RECITALS
WHEREAS, the Company maintains the Plan;
WHEREAS, pursuant to Section 16(a) of the Plan, the Board has the authority to
modify or amend the Plan at any time, subject to certain limitations as set
forth in Section 16(a) of the Plan;
WHEREAS, the Board believes it is in the best interests of the Company and its
stockholders to amend the Plan to increase the limit on the number of shares of
the Company’s common stock that may be issued to Directors (as defined in the
Plan) pursuant to the Directors’ deferral of cash compensation under the Plan,
as set forth herein.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows,
effective as of the Effective Date:
AMENDMENT
   
 
1.
Section 6.5 of the Plan is hereby amended and restated as follows:

“6.5     Shares Issuable Pursuant to Director Stock Equivalent Subaccounts. The
aggregate number of shares of common stock of the Company which may be issued in
respect of Director Stock Equivalent Subaccounts under the Plan (including any
DERs or other dividends payable in respect of such Director Stock Equivalent
Subaccounts) shall be three hundred thousand (300,000) shares. Any shares
distributed pursuant to Director Stock Equivalent Subaccounts under the Plan may
consist, in whole or in part, of authorized and unissued common stock, treasury
common stock or common stock purchased on the open market.”
 
 
2.
This Second Amendment shall be and is hereby incorporated into and forms a part
of the Plan.



 
3.
Except as expressly provided in this Second Amendment, all terms and conditions
of the Plan shall remain in full force and effect.

(Remainder of page internationally left blank)







--------------------------------------------------------------------------------

EXHIBIT 10.1




*        *        *
I hereby certify that the foregoing Second Amendment was duly adopted by the
Board of Directors of Redwood Trust, Inc. on November 6th, 2018.
Executed on this 7th day of November, 2018.
 
 
 
 
 
 
By:
 
/s/ ANDREW P. STONE
 
 
Name:
 
Andrew P. Stone



 
 
Title:
 
Executive Vice President, General Counsel & Secretary










